DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/30/2021 has been entered.
 

Response to Amendment
The amendment filed 07/30/2021 has been entered:
Claim 53 – 60, 62 – 67 and 71 – 77 remain pending in the application;
Claim 53, 57 and 65 are amended;
Claim 69 and 70 are cancelled;
Claim 71 – 77 are added as new.


Response to Arguments
Applicant’s remarks with respect to the rejections of claim 53 – 60, 62 – 67, 69 and 70 under 35 U.S.C. 103 have been fully considered but they are moot in view of new grounds of rejection.

Regarding the rejections of independent claim 53, applicant amended claim to include limitations: “a distal end of the electrode including an electrode barb that extends from a distal tip of the insertion needle and is bent back to hold the electrode against the distal tip of the insertion needle”, and submitted on p.7 – 8 that “None of Gertner, Piskun, Aiyar, Wang and Ignagni '023 describe or suggest this feature in combination with the other features recited in claim 53.” Applicant’s arguments have been fully considered but they are moot in view of new grounds of rejection.
Since applicant’s amendments change the scope of claim, new reference Boggs et al. (US 2018/0104481 A1; priority date on 10/15/2015) (hereinafter “Boggs”) is introduced in the new grounds of rejection to teach the amended limitations (see detail in later 103 rejection) together with cited references.
Thus, applicant’s arguments are moot in view of new grounds of rejection.

Regarding the rejection of all dependent claims, applicant’s arguments submitted on p.7 – 10 rely on the suppose deficiencies with respect to the rejection of corresponding parent claim 53. Applicant’s arguments are moot in view of new grounds of rejection for the same reason discussed above.

Overall, applicant’s remarks on p.7 – 10 have been fully considered but they are moot. The amendments result in new grounds of rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 


Claim 53 – 61, 63, 65, 71, 72 and 75 are rejected under 35 U.S.C. 103 as being unpatentable over Gertner (US 2008/0051824 A1; published on 02/28/2008) in view of Piskun (US 2008/0027476 A1; published on 01/31/2008), Aiyar et al. (US 5,797,923; published on 08/25/1998) (hereinafter "Aiyar"), Wang (US 4,702,260; published on 10/27/1987), Ignagni et al. (US 2007/0150023 A1; published on 06/28/2007) (hereinafter "Ignagni") and Boggs et al. (US 2018/0104481 A1; priority date on 10/15/2015) (hereinafter “Boggs”).

Regarding claim 53, Gertner teaches a method of placing an electrode in a target muscle or near a target nerve tissue of a patient ("A Method for treating a patient comprising the steps of …" [0026]; "These methods can further be used to apply electrical stimulation with the first surgical device." [0027]; electrode is an inherent component to deliver electrical stimulation), the method comprising:
inserting, under visualization from only a single laparoscopic camera, an introducer needle ("... Use of such a port ... within the trocar {using a standard laparoscopic camera} as the trocar is advanced through the abdominal wall." [0185]; see Fig.6A; here laparoscopic trocar 306 is an introducer needle which is well defined in the art) through a dermal layer and a subcutaneous tissue ("… penetrating the skin of the abdominal wall and entering the abdominal cavity ..." [0026]; "... as the trocar is 
inserting though the introducer needle, a positioning cannula ("… the tissue grasping instrument 200 of FIG. 4A is inserted through the port 306 … and is passed through the anterior wall of the stomach 302." [0188]; see Fig.6B);
inserting, under visualization from the single laparoscopic camera ("… 'laparoscopic means' generically refers to procedures performed under the guidance of an internal camera placed through the abdominal wall ..." [0095]), an insertion needle through the positioning cannula and into a target muscle or near a target nerve tissue ("For example, a needle {e.g. a Veres needle} 232 can be passed through the lumen and the needle 232 can make the initial puncture through the tissue." [0176]; see Fig.6A and 6B, needle 232 is passing through instrument 200).
Gertner fails to explicitly teach the introducer needle is a flexible introducer needle; the positioning cannula have a preformed bend; inserting a flexible insertion needle into the target muscle or near the target nerve tissue at an oblique angle to the target muscle or target nerve tissue; wherein the electrode is loaded into a lumen of the insertion needle, a distal end of the electrode including an electrode barb that extends from a distal tip of the insertion needle and is bent back to hold the electrode against the distal tip of the insertion needle; and deploying the electrode at the target muscle or near the target nerve tissue.
However, in the same field of endeavor, Piskun teaches inserting a flexible introducer needle (“… using a curved C-shaped flexible … trocar sleeve or cannula 7 …” [0054]); inserting through the flexible introducer needle, a positioning cannula having S-shaped laparoscopic instruments is inserted and removed from the active curved cannula 7 as needed during the procedure” [0055]; S-shaped instrument 10 is interpreted as the positioning cannula).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the trocar and instrument as taught by Gertner with the C-shaped flexible trocar and S-shaped instrument as taught by Piskun. Doing so would make it possible to “accomplish the necessary diagnostic and therapeutic tasks while further minimizing abdominal wall trauma and improving cosmesis” (see Piskun; [0008]).
Gertner in view of Piskun fails to explicitly teach inserting a flexible insertion needle into the target muscle or near the target nerve tissue at an oblique angle to the target muscle or target nerve tissue; wherein the electrode is loaded into a lumen of the insertion needle, a distal end of the electrode including an electrode barb that extends from a distal tip of the insertion needle and is bent back to hold the electrode against the distal tip of the insertion needle; and deploying the electrode at the target muscle or near the target nerve tissue.
However, in the same field of endeavor, Aiyar teaches inserting an insertion needle into the target muscle or near the target nerve tissue at an oblique angle to the target muscle or target nerve tissue ("In the present embodiment, needle 76 can be rotated through a range of motion from 0° {when it is at rest within channel 80} through an angle of approximately 220° in order to accommodate the most comfortable angle when approaching the desired implant site within the diaphragm muscle." Col.3, Ln.20 – 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the needle insertion as taught by Gertner with the needle insertion as taught by Aiyar. Doing so would make it possible "to implant intramuscular electrodes safely and accurately near the phrenic nerve motor points, thus activating the diaphragm muscle" (see Aiyar; Col.1, Ln.58 - 61).
Gertner in view of Piskun and Aiyar fails to explicitly teach the insertion needle is a flexible insertion needle; wherein the electrode is loaded into a lumen of the insertion needle, a distal end of the electrode including an electrode barb that extends from a distal tip of the insertion needle and is bent back to hold the electrode against the distal tip of the insertion needle; and deploying the electrode at the target muscle or near the target nerve tissue.
However, in the same filed of endeavor, Wang teaches the insertion needle is a flexible insertion needle (“… the biopsy needle assembly 10 generally includes a flexible elongate catheter 12 …” Col.3, Ln.44 - 51).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the needle insertion as taught by Gertner with the flexible needle as taught by Wang. Doing so would make it possible to “prevent large-sized incisions in a patient's bronchial walls” (see Wang; Col.3, Ln.5 – 12).
Gertner in view of Piskun, Aiyar and Wang fails to explicitly teach wherein the electrode is loaded into a lumen of the insertion needle, a distal end of the electrode 
However, in the same field of endeavor, Ignagni teaches wherein the electrode is loaded into a lumen of the insertion needle ("For example, an electrode such as a barbed style electrode {e.g., a Synapse Peterson, Memberg or single helix electrode} may be loaded into a non-coring needle and penetrated through the skin." [0040]); and 
deploying the electrode at the target muscle or near the target nerve tissue ("A stimulation electrode may then introduced into the peritoneum and placed in the target tissue …" [0040]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the treatment device delivery as taught by Gertner with the electrode delivery as taught by Ignagni. Doing so would make it possible to provide "a neurostimulation mapping device and method that minimizes abdominal incisions" (see Ignagni; [0004]).
Gertner in view of Piskun, Aiyar, Wang and Ignagni fails to explicitly teach a distal end of the electrode including an electrode barb that extends from a distal tip of the insertion needle and is bent back to hold the electrode against the distal tip of the insertion needle.
However, in the same field of endeavor, Boggs teaches a distal end of the electrode including an electrode barb (“The microlead 138 may extend from a distal lead anchor 134 … The lead anchor 134 may comprise an uninsulated portion of the electrode 130 that may be bent, hooked, barbed, or the like.” [0166]) that extends from 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the treatment device delivery as taught by Gertner with the electrode delivery as taught by Boggs. Doing so would make it possible to provide “an improved system for electrode deployment or implantation that allows for test stimulation and repositioning of the lead during positioning” (see Boggs, [0008]).

Regarding claim 54, Gertner in view of Piskun, Aiyar, Wang, Ignagni and Boggs teaches all claim limitations, as applied in claim 53, and Ignagni further teaches wherein the target muscle is the diaphragm ("… of providing electrical stimulation to target tissue of a patient {such as the diaphragm or other organ or tissue} …" [0005]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the treatment device delivery as taught by Gertner with the electrode delivery as taught by Ignagni. Doing so would make it 

Regarding claim 55, Gertner in view of Piskun, Aiyar, Wang, Ignagni and Boggs teaches all claim limitations, as applied in claim 53, and Ignagni further teaches wherein deploying comprises withdrawing the insertion needle to expulse the electrode from a central lumen of the insertion needle, thereby deploying the electrode in the target muscle or near the target nerve tissue ("The needle may then be removed, leaving the electrode leads extending percutaneously for connection to an external stimulation device …" [0040]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the treatment device delivery as taught by Gertner with the electrode delivery as taught by Ignagni. Doing so would make it possible to provide "a neurostimulation mapping device and method that minimizes abdominal incisions" (see Ignagni; [0004]).

Regarding claim 56, Gertner in view of Piskun, Aiyar, Wang, Ignagni and Boggs teaches all claim limitations, as applied in claim 53, and Gertner further teaches introducing a fluid into a region around the target muscle tissue to create an effusion to separate the target muscle from the surrounding organs or tissue, thereby improving an imaging visibility of the target muscle tissue ("… involves entering the stomach with an endoscope 300 and insufflating the stomach with a gas. When insufflated, the anterior wall of the stomach 302 is pushed toward the anterior abdominal wall 304 to create a 

Regarding claim 57, Gertner in view of Piskun, Aiyar, Wang, Ignagni and Boggs teaches all claim limitations, as applied in claim 53, and Ignagni further teaches wherein prior to inserting the insertion needle, the target muscle or the target nerve tissue is tested ("Diagnostic electrical mapping may be then be performed on the target tissue …" [0035]; see step 20 is prior to step 22 and 24) by:
inserting a mapping stylet into a body cavity of the patient proximate the target muscle or near the target nerve tissue ("… a diagnostic mapping device is passed through a lumen of the endoscope so that its distal end is in the peritoneal cavity …" [0035]; "… a mapping electrode 52 at the tip of a mapping instrument near the diaphragm." [0037]);
connecting a mapping device to the mapping stylet ("FIG. 4 shows how an external mapping stimulator may be connected with a mapping instrument 54." [0037]); 
stimulating the target muscle or the target nerve tissue to generate a target response ("The mapping stimulation may be a single pulse to evoke a twitch or action potential or a train of pulses to elicit a contraction or propagation of nervous system impulses." [0039]);
verifying the target response under imaging observation ("Mapping stimulation responses may be monitored with instrumentation ... if mapping is successful, the target site may be marked for electrode placement or other intervention …" [0039]); and

It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the treatment device delivery as taught by Gertner with the electrode delivery as taught by Ignagni. Doing so would make it possible to provide "a neurostimulation mapping device and method that minimizes abdominal incisions" (see Ignagni; [0004]).

Regarding claim 58, Gertner in view of Piskun, Aiyar, Wang, Ignagni and Boggs teaches all claim limitations, as applied in claim 53, and Ignagni further teaches verifying the electrode placement by delivering electrical stimulation through the electrode ("After placing the electrode … to hold the electrode in place, and a stimulus is applied {e.g., stimulus amplitude of 20 mA and pulse duration of 100 μs}." [0044]) and identifying movement of the target muscle ("The magnitude of the evoked muscle response, visual confirmation of the contraction, and/or the change in pressure of the abdominal cavity are noted and recorded." [0044]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the treatment device delivery as taught by Gertner with the electrode delivery as taught by Ignagni. Doing so would make it possible to provide "a neurostimulation mapping device and method that minimizes abdominal incisions" (see Ignagni; [0004]).


It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the treatment device delivery as taught by Gertner with the electrode delivery as taught by Ignagni. Doing so would make it possible to provide "a neurostimulation mapping device and method that minimizes abdominal incisions" (see Ignagni; [0004]).

Regarding claim 60, Gertner in view of Piskun, Aiyar, Wang, Ignagni and Boggs teaches all claim limitations, as applied in claim 53, and Ignagni further teaches verifying the electrode placement during a volitional contraction of the target muscle ("Mapping stimulation responses may be monitored … or queried from the patient …" [0039]; "The optimal site, which is typically the phrenic nerve motor point of the hemidiaphragm, is chosen as the site that elicits a diffuse contraction and the greatest magnitude of pressure change." [0044]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the treatment device delivery as taught by Gertner with the electrode delivery as taught by Ignagni. Doing so would make it 

Regarding claim 63, Gertner in view of Piskun, Aiyar, Wang, Ignagni and Boggs teaches all claim limitations, as applied in claim 53, and Gertner further teaches wherein the step of deploying the electrode comprises withdrawing the insertion needle while holding in position the positioning cannula ("The posterior wall of the stomach 314 is lifted away from the retroperitoneum 316 …" [0189]; "… the needle 232 is withdrawn from the instrument 200." [0190]; see Fig.6B and 6C, the instrument 200 is holding in position).

Regarding claim 65, Gertner in view of Piskun, Aiyar, Wang, Ignagni and Boggs teaches all claim limitations, as applied in claim 53, and Ignagni further teaches delivering one or more stimulation pulses through the electrode to the target muscle to verify electrode placement ("After placing the electrode … to hold the electrode in place, and a stimulus is applied {e.g., stimulus amplitude of 20 mA and pulse duration of 100 μs}." [0044]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the treatment device delivery as taught by Gertner with the electrode delivery as taught by Ignagni. Doing so would make it possible to provide "a neurostimulation mapping device and method that minimizes abdominal incisions" (see Ignagni; [0004]).


It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the treatment device delivery as taught by Gertner with the electrode delivery as taught by Boggs. Doing so would make it possible to provide “an improved system for electrode deployment or implantation that allows for test stimulation and repositioning of the lead during positioning” (see Boggs, [0008]).

Regarding claim 72, Gertner in view of Piskun, Aiyar, Wang, Ignagni and Boggs teaches all claim limitations, as applied in claim 53, and Boggs further teaches wherein deploying the electrode includes injecting fluid through the positioning cannula or the flexible insertion needle to eject the electrode from the insertion needle (“For instance, the clinician may press, twist, or otherwise manipulate a mechanical/hydraulic/electrical mechanism {or other appropriate mechanism} to cause the inner sheath and an electrode lead to translate with respect to the distal end of the outer sheath.” [0161]).


Regarding claim 75, Gertner in view of Piskun, Aiyar, Wang, Ignagni and Boggs teaches all claim limitations, as applied in claim 53, and Boggs further teaches wherein the electrode barb is bent against a bevel at the distal tip of the insertion needle (“The lead anchor 134 may comprise an uninsulated portion of the electrode 130 that may be bent, hooked, barbed, or the like.” [0166]; see Fig.1).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the treatment device delivery as taught by Gertner with the electrode delivery as taught by Boggs. Doing so would make it possible to provide “an improved system for electrode deployment or implantation that allows for test stimulation and repositioning of the lead during positioning” (see Boggs, [0008]).


Claim 62 is rejected under 35 U.S.C. 103 as being unpatentable over Gertner in view of Piskun, Aiyar, Wang, Ignagni and Boggs, as applied in claim 53, and further in view of Seberg (US 4,192,305; published on 03/11/1980).

Regarding claim 62, Gertner in view of Piskun, Aiyar, Wang, Ignagni and Boggs teaches all claim limitations, as applied in claim 53, except aligning an alignment boss on the insertion needle with an alignment notch on the positioning cannula.
However, in the same field of endeavor, Seberg teaches aligning an alignment boss on the insertion needle with an alignment notch on the positioning cannula ("… the tubular portion 39 … has an external surface on its proximal end 42 that is complementary to shoulder 16 of needle 11. Proximal end 42 and shoulder 16 of needle 11 provide complementary means which mechanically interlock to provide axial and rotational alignment of needle 11 and catheter unit 31." Col.4, Ln.6 - 20; here the shoulder is equivalent to boss and the proximal end is equivalent to notch).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the needle as taught by Gertner with the needle as taught by Seberg. Doing so would make it possible that "the needle and catheter unit thereof are maintained in axial and rotational alignment at all times" (see Seberg; Col.1, Ln.55 - 61).


Claim 64 is rejected under 35 U.S.C. 103 as being unpatentable over Gertner in view of Piskun, Aiyar, Wang, Ignagni and Boggs, as applied in claim 53, and further in view of Logan (US 2012/0290044 A1; published on 11/15/2012).


However, in the same field of endeavor, Logan teaches wherein the step of deploying the electrode occurs during a stimulated contraction of the target muscle ("Thus, the underlying selected target area undergoes variable stimulation in the preselected pattern, while charged particles are either delivered into or withdrawn from the targeted tissue." [0030]; here the charged particles is equivalent to electrode).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the electrode placement as taught by Gertner with the charged particles deploying as taught by Logan. Doing so would make it possible for "stimulating specific motor nerves to cause contraction of selected muscles" (see Logan; [0030]).


Claim 66 and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Gertner in view of Piskun, Aiyar, Wang, Ignagni and Boggs, as applied in claim 53, and further in view of Ignagni et al. (US 2008/0287820 A1; published on 11/20/2008) (hereinafter "Ignagni820").

Regarding claim 66, Gertner in view of Piskun, Aiyar, Wang, Ignagni and Boggs teaches all claim limitations, as applied in claim 53, except detecting muscle contraction or nerve activity through the electrode.

It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the treatment device as taught by Gertner with the electrode as taught by Ignagni820. Doing so would make it possible to provide EMG derived values "in an improving progression, as for example, a measure of the effectiveness of a treatment" (see Ignagni820; [0042]).

Regarding claim 67, Gertner in view of Piskun, Aiyar, Wang, Ignagni, Boggs and Ignagni820 teaches all claim limitations, as applied in claim 66, and Ignagni820 further teaches wherein the step of detecting muscle contraction or nerve activity comprises generating visual feedback based on a magnitude of muscle contraction ("... this configuration, which has a repeatable set distance between contacts, may be used to build a population-based assessment of electromyographic activity ..." [0048]; "One or more outputs may be provided, outputting any of the activity indexes, EMGs, and/or the activity score. For example, the output may be a monitor which can be viewed." [0082]; EMG signal is based on the magnitude of contraction).
.


Claim 73 and 74 are rejected under 35 U.S.C. 103 as being unpatentable over Gertner in view of Piskun, Aiyar, Wang, Ignagni and Boggs, as applied in claim 72, and further in view of Deem et al. (US 2013/0231735 A1; published on 09/05/2013) (hereinafter “Deem”).

Regarding claim 73, Gertner in view of Piskun, Aiyar, Wang, Ignagni and Boggs teaches all claim limitations, as applied in claim 72, except wherein the fluid is injected from a proximal end of the positioning cannula to a flush port at a distal tip of the positioning cannula.
However, in the same field of endeavor, Deem teaches wherein the fluid is injected from a proximal end of the positioning cannula to a flush port at a distal tip of the positioning cannula (“The fluid system 206 can include a fluid source 250 and a line 251 coupling the fluid source 250 to the catheter 102 … The line 251 can include, without limitation, one or more hoses, tubes, or other components {e.g., connectors, valves, etc.} through which the flowable substance can pass.” [0110]).


Regarding claim 74, Gertner in view of Piskun, Aiyar, Wang, Ignagni and Boggs teaches all claim limitations, as applied in claim 72, except wherein injecting the fluid applies pressure on the electrode barb and an electrode lead of the electrode to eject the electrode from the insertion needle.
However, in the same field of endeavor, Deem teaches wherein injecting the fluid applies pressure on the electrode barb and an electrode lead of the electrode to eject the electrode from the insertion needle (“… fluid at a first pressure can be delivered into the fluid chamber 410 to move the distal sheath 270.” [0126]; “For example, the fluid system 206 {FIG. 3} is configured to deliver fluid into the catheter 102, and the fluid can flow distally along the fluid lumens 388, 524 and into the chamber 410. The fluid fills the chamber 410 and causes movement of the distal sheath 270 in the distal direction.” [0137]; the flange of sheath 270 is structurally equivalent to the barb).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the treatment device as taught by Gertner with the delivery device including the fluid system as taught by Deem. Doing so would make it possible to provide a device that “can be deployed in a controlled manner to minimize or limit jumping of the prosthetic device” (see Deem; [0083]).


Claim 76 and 77 are rejected under 35 U.S.C. 103 as being unpatentable over Gertner in view of Piskun, Aiyar, Wang, Ignagni, Boggs and Deem.

Regarding claim 76, Gertner teaches a method of placing an electrode in a target muscle or near a target nerve tissue of a patient ("A Method for treating a patient comprising the steps of …" [0026]; "These methods can further be used to apply electrical stimulation with the first surgical device." [0027]; electrode is an inherent component to deliver electrical stimulation), the method comprising:
inserting, under visualization from only a single laparoscopic camera, an introducer needle ("... Use of such a port ... within the trocar {using a standard laparoscopic camera} as the trocar is advanced through the abdominal wall." [0185]; see Fig.6A; here laparoscopic trocar 306 is an introducer needle which is well defined in the art) through a dermal layer and a subcutaneous tissue ("… penetrating the skin of the abdominal wall and entering the abdominal cavity ..." [0026]; "... as the trocar is advanced through the abdominal wall." [0185]; see Fig.6A; by definition, the skin includes dermal layer and subcutaneous tissue);
inserting though the introducer needle, a positioning cannula ("… the tissue grasping instrument 200 of FIG. 4A is inserted through the port 306 … and is passed through the anterior wall of the stomach 302." [0188]; see Fig.6B);
inserting, under visualization from the single laparoscopic camera ("… 'laparoscopic means' generically refers to procedures performed under the guidance of 
Gertner fails to explicitly teach the introducer needle is a flexible introducer needle; the positioning cannula have a preformed bend; inserting a flexible insertion needle into the target muscle or near the target nerve tissue at an oblique angle to the target muscle or target nerve tissue; wherein the electrode is loaded into a lumen of the insertion needle, the electrode including an electrode lead and an electrode barb at a distal end of the electrode lead, wherein the electrode barb extends from a distal tip of the insertion needle when the insertion needle is inserted through the positioning cannula; and deploying the electrode at the target muscle or near the target nerve tissue, wherein deploying the electrode includes injecting fluid through the positioning cannula or the flexible insertion needle to eject the electrode from the insertion needle, wherein injecting the fluid applies pressure on the electrode barb and the electrode lead to eject the electrode from the insertion needle.
However, in the same field of endeavor, Piskun teaches inserting a flexible introducer needle (“… using a curved C-shaped flexible … trocar sleeve or cannula 7 …” [0054]); inserting through the flexible introducer needle, a positioning cannula having a preformed bend (“… each of the S-shaped laparoscopic instruments is inserted and removed from the active curved cannula 7 as needed during the procedure” [0055]; S-shaped instrument 10 is interpreted as the positioning cannula).

Gertner in view of Piskun fails to explicitly teach inserting a flexible insertion needle into the target muscle or near the target nerve tissue at an oblique angle to the target muscle or target nerve tissue; wherein the electrode is loaded into a lumen of the insertion needle, the electrode including an electrode lead and an electrode barb at a distal end of the electrode lead, wherein the electrode barb extends from a distal tip of the insertion needle when the insertion needle is inserted through the positioning cannula; and deploying the electrode at the target muscle or near the target nerve tissue, wherein deploying the electrode includes injecting fluid through the positioning cannula or the flexible insertion needle to eject the electrode from the insertion needle, wherein injecting the fluid applies pressure on the electrode barb and the electrode lead to eject the electrode from the insertion needle.
However, in the same field of endeavor, Aiyar teaches inserting an insertion needle into the target muscle or near the target nerve tissue at an oblique angle to the target muscle or target nerve tissue ("In the present embodiment, needle 76 can be rotated through a range of motion from 0° {when it is at rest within channel 80} through an angle of approximately 220° in order to accommodate the most comfortable angle when approaching the desired implant site within the diaphragm muscle." Col.3, Ln.20 – 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the needle insertion as taught by Gertner with the needle insertion as taught by Aiyar. Doing so would make it possible "to implant intramuscular electrodes safely and accurately near the phrenic nerve motor points, thus activating the diaphragm muscle" (see Aiyar; Col.1, Ln.58 - 61).
Gertner in view of Piskun and Aiyar fails to explicitly teach the insertion needle is a flexible insertion needle; wherein the electrode is loaded into a lumen of the insertion needle, the electrode including an electrode lead and an electrode barb at a distal end of the electrode lead, wherein the electrode barb extends from a distal tip of the insertion needle when the insertion needle is inserted through the positioning cannula; and deploying the electrode at the target muscle or near the target nerve tissue, wherein deploying the electrode includes injecting fluid through the positioning cannula or the flexible insertion needle to eject the electrode from the insertion needle, wherein injecting the fluid applies pressure on the electrode barb and the electrode lead to eject the electrode from the insertion needle.
However, in the same filed of endeavor, Wang teaches the insertion needle is a flexible insertion needle (“… the biopsy needle assembly 10 generally includes a flexible elongate catheter 12 …” Col.3, Ln.44 - 51).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the needle insertion as taught by Gertner with the flexible needle as taught by Wang. Doing so would make it possible to 
Gertner in view of Piskun, Aiyar and Wang fails to explicitly teach wherein the electrode is loaded into a lumen of the insertion needle, the electrode including an electrode lead and an electrode barb at a distal end of the electrode lead, wherein the electrode barb extends from a distal tip of the insertion needle when the insertion needle is inserted through the positioning cannula; and deploying the electrode at the target muscle or near the target nerve tissue, wherein deploying the electrode includes injecting fluid through the positioning cannula or the flexible insertion needle to eject the electrode from the insertion needle, wherein injecting the fluid applies pressure on the electrode barb and the electrode lead to eject the electrode from the insertion needle.
However, in the same field of endeavor, Ignagni teaches wherein the electrode is loaded into a lumen of the insertion needle ("For example, an electrode such as a barbed style electrode {e.g., a Synapse Peterson, Memberg or single helix electrode} may be loaded into a non-coring needle and penetrated through the skin." [0040]); and 
deploying the electrode at the target muscle or near the target nerve tissue ("A stimulation electrode may then introduced into the peritoneum and placed in the target tissue …" [0040]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the treatment device delivery as taught by Gertner with the electrode delivery as taught by Ignagni. Doing so would make it possible to provide "a neurostimulation mapping device and method that minimizes abdominal incisions" (see Ignagni; [0004]).

However, in the same field of endeavor, Boggs teaches the electrode including an electrode lead and an electrode barb at a distal end of the electrode lead (“The microlead 138 may extend from a distal lead anchor 134 … The lead anchor 134 may comprise an uninsulated portion of the electrode 130 that may be bent, hooked, barbed, or the like.” [0166]), wherein the electrode barb extends from a distal tip of the insertion needle (“As shown in FIGS. 1 and 2A, the lead anchor 134 may comprise a bent or hooked portion such that a portion of the lead anchor may wrap around or hook around a distal end 108 of the inner sheath 102.” [0168]) when the insertion needle is inserted through the positioning cannula (“FIGS. 2A through 2C and 2D illustrate the relative movement of the inner sheath 102 and outer sheath 150.” [0169]; see Fig.2A - E); wherein deploying the electrode includes injecting fluid through the positioning cannula or the flexible insertion needle to eject the electrode from the insertion needle (“For instance, the clinician may press, twist, or otherwise manipulate a mechanical/hydraulic/electrical mechanism {or other appropriate mechanism} to cause 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the treatment device delivery as taught by Gertner with the electrode delivery as taught by Boggs. Doing so would make it possible to provide “an improved system for electrode deployment or implantation that allows for test stimulation and repositioning of the lead during positioning” (see Boggs, [0008]).
Gertner in view of Piskun, Aiyar, Wang, Ignagni and Boggs fails to explicitly teach wherein injecting the fluid applies pressure on the electrode barb and the electrode lead to eject the electrode from the insertion needle.
However, in the same field of endeavor, Deem teaches wherein deploying the electrode includes injecting fluid through the positioning cannula or the flexible insertion needle to eject the electrode from the insertion needle (“The fluid system 206 can include a fluid source 250 and a line 251 coupling the fluid source 250 to the catheter 102 … The line 251 can include, without limitation, one or more hoses, tubes, or other components {e.g., connectors, valves, etc.} through which the flowable substance can pass.” [0110]; “… can be delivered into the fluid chamber 410 to move the distal sheath 270.” [0126]), wherein injecting the fluid applies pressure on the electrode barb and the electrode lead to eject the electrode from the insertion needle (“… fluid at a first pressure can be delivered into the fluid chamber 410 to move the distal sheath 270.” [0126]; “For example, the fluid system 206 {FIG. 3} is configured to deliver fluid into the catheter 102, and the fluid can flow distally along the fluid lumens 388, 524 and into the 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the treatment device as taught by Gertner with the delivery device including the fluid system as taught by Deem. Doing so would make it possible to provide a device that “can be deployed in a controlled manner to minimize or limit jumping of the prosthetic device” (see Deem; [0083]).

Regarding claim 77, Gertner in view of Piskun, Aiyar, Wang, Ignagni, Boggs and Deem teaches all claim limitations, as applied in claim 76, and Boggs further teaches wherein the electrode barb is bent back to hold the electrode against the distal tip of the insertion needle (“The lead anchor 134 may comprise an uninsulated portion of the electrode 130 that may be bent, hooked, barbed, or the like.” [0166]; “… the lead anchor 134 may comprise a bent or hooked portion such that a portion of the lead anchor may wrap around or hook around a distal end 108 of the inner sheath 102.” [0168]; see Fig.1 and Fig.2) when the insertion needle is inserted through the positioning cannula (“FIGS. 2A through 2C and 2D illustrate the relative movement of the inner sheath 102 and outer sheath 150.” [0169]; see Fig.2A - E).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the treatment device delivery as taught by Gertner with the electrode delivery as taught by Boggs. Doing so would make it possible to provide “an improved system for electrode deployment or implantation that 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059.  The examiner can normally be reached on Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/CHAO SHENG/           Examiner, Art Unit 3793                                                                                                                                                                                             	
/ROCHELLE D TURCHEN/           Primary Examiner, Art Unit 3793